DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has been filed as a continuation of U.S. Patent Application Serial No. 16/115,156, filed August 28, 2018.
Information Disclosure Statement
The information disclosure statement filed January 4, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received January 4, 2021 are acceptable for examination purposes.
Specification
The specification received January 4, 2021 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the prior U.S. application listed in the first sentence of the application should be updated since it has matured into a U.S. patent.   Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “A battery A battery” at line 2.  The second iteration of “A battery” appears to be redundant and should be deleted.  Claims 2-14 are dependent upon claim 1 and objected to for the same reasons. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 10-11, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buckhout et al. (U.S. Patent Application No. 2017/0288286).
As to claim 1, Buckhout discloses a battery system comprising:
a cooling plate comprising a first cooling surface 401a and a second cooling surface 401b, the first cooling surface and the second cooling surface being on opposite sides of the cooling plate, wherein the first cooling surface 401a is a solid surface, and wherein the second cooling surface is a solid surface 401b;
a plurality of first battery cells 300 each comprising a first end, a second end, and a longitudinal axis passing through the first end and second end of each first battery cell, wherein the first end of each first battery cell comprises a first face, and wherein the first face of each first battery cell is coupled adjacent to the first surface of the cooling plate at a first thermal interface; and 
a plurality of second battery cells 300 each comprising a first end, a second end, and a longitudinal axis passing through the first end and second end of each second battery cell, wherein the first end of each second battery cell comprises a first face, wherein the first face of each second battery cell is coupled adjacent to the second surface of the cooling plate at a second thermal interface, wherein the plurality of first battery cells are oriented in opposite directions from the plurality of second battery cells (see Figs. 4-5 and 8-10, reference to marked-up Fig. 5 below as an example).

    PNG
    media_image1.png
    619
    766
    media_image1.png
    Greyscale

As to claim 3, cells 300 are cylindrical in shape (Figs. 3, 4 and 8).
As to claim 4, the central cooling plate includes a channel 400 between outer plate surfaces 401a and 401b.
As to claim 5, the central cooling plate includes an input and outlet 210 (Figs. 4, 5, and 7-10). 
As to claim 7, the battery system includes an array of duplicate battery modules (Figs. 17-18) wherein each battery module has a separate array of batteries disposed on opposing sides of a common cooling plate and the cooling plates are connected via cooling lines which couple the array of cooling plates in parallel (Figs. 17-18).
As to claim 10, each array of cells 300 on each side of the cooling plate are designed with offset adjacent rows (Fig. 2-4 and 8).
As to claim 11, the cells 300 can be electrically connected in parallel and/or series (para. [0055]).
As to claim 15, Buckhout discloses a battery system comprising:
A first battery module comprising a first cooling plate comprising a first port, second port, first and second solid surfaces arranged opposite to one another and plural battery cells 300 arranged on the first and second solid surfaces of the first cooling plate;
A second battery module comprising a second cooling plate comprising a first port, second port, first and second solid surfaces arranged opposite to one another and plural battery cells 300 arranged on the first and second solid surfaces of the second cooling plate;
A cooling fluid source is connected to provide fluid to the first and third ports and receive fluid from the second and fourth ports (Figs. 16-18).

    PNG
    media_image2.png
    727
    800
    media_image2.png
    Greyscale

As to claim 16, the cooling fluid comprises a heat exchanger inherent to the fluid itself to regulate temperature of the cells in the modules and battery system.
As to claim 17, the system of Buckhout includes a first plurality of first battery cells 300, wherein each of the first plurality of first battery cells comprises a respective first end and a respective second end and wherein the first end of each of the first plurality of first battery cells is coupled to the first surface of the cooling plate; and a second plurality of second battery cells 300, wherein each of the second plurality of second battery cells comprises a respective first end and a respective second end and wherein the first end of each of the second plurality of second battery cells is coupled to the second surface of the cooling plate.  Details of each module and cells disposed in relation to each other and the cooling plate discussed above with respect to claim 1 (Figs. 3-5 and 7-10).
As to claim 19, cells 300 are cylindrical in shape (Figs. 3, 4 and 8).
As to claim 20, the battery modules are connected in series (paras. [0069]-[0075] and Figs. 11 and 13).
Claims 1, 4-6, 11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (U.S. Patent Application No. 2012/0315529).
As to claim 1, Jin discloses a battery system comprising:
a cooling plate 120 (120’) comprising a first cooling surface and a second cooling surface, the first cooling surface and the second cooling surface being on opposite sides of the cooling plate and both cooling surfaces are solid surfaces (Fig. 3A);
a first battery cell 10’ comprising a first end, a second end, and a longitudinal axis passing through the first end and second end of the first battery cell, wherein the first end of the first battery cell is coupled to the first surface of the cooling plate 120’; and
a second battery cell 10 comprising a first end, a second end, and a longitudinal axis passing through the first end and second end of the second battery cell, wherein the first end of the second battery cell is coupled to the second surface of the cooling plate and wherein the first battery cell and the second battery cell are oriented in opposite directions (Figs. 4-5).
As to claim 4, the cooling plate comprises a refrigerant fluid (para. [0056]).
As to claim 5, the cooling plate further comprises ports which supply coolant to the plate 120’ and discharge coolant from the plate (Figs. 4, 5, 6A).
As to claim 6, the cooling plate 120’ is generally rectangular in shape having four edges, has an input port and output port located proximate to an edge of the plate 120’ and a plurality of cooling channels 12 through which the cooling medium passes from the input port to the output port (Figs. 5, 6A, 7A, 7B, 8).
As to claim 11, the cells include vents 13 (13’; Figs. 1 and 4).
As to claim 14, the plurality of battery cells are electrically connected in parallel (Figs. 4-5).
As to claim 15, Jin discloses a battery system comprising:
A first battery module comprising a first cooling plate comprising a first port, second port, first and second solid surfaces arranged opposite to one another and plural battery cells 110 arranged on the first and second solid surfaces of the first cooling plate;
A second battery module comprising a second cooling plate comprising a first port, second port, first and second solid surfaces arranged opposite to one another and plural battery cells 110 arranged on the first and second solid surfaces of the second cooling plate (Figs. 4-6).

    PNG
    media_image3.png
    667
    804
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    714
    837
    media_image4.png
    Greyscale

As to claim 16, the cooling fluid source is a refrigerant which thus functions as a heat exchanger (paras. [0033], [0038], [0056]).
As to claim 17, the system of Jin includes a first plurality of first battery cells 10’, wherein each of the first plurality of first battery cells comprises a respective first end and a respective second end and wherein the first end of each of the first plurality of first battery cells is coupled to the first surface of the cooling plate 120’; and a second plurality of second battery cells 10’, wherein each of the second plurality of second battery cells comprises a respective first end and a respective second end and wherein the first end of each of the second plurality of second battery cells is coupled to the second surface of the cooling plate 120’ (Figs. 4-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over any of Buckhout et al. (U.S. Patent Application No. 2017/0288286) as applied to claim 1, further in view of Itoi et al. (U.S. Patent Application No. 2011/0171515).
Buckhout teaches that the terminals of the cells can be disposed on the same outer end of the cylindrical cells in each array (para. [0055]).
Buckhout does not teach of the cylindrical cells having a center portion corresponding to a first electrical terminal and rim portion corresponding to a second electrical terminal (claim 2) or of the first and second ends defining a negative face and a positive face (claim 8).
Itoi teaches of configuring cylindrical cells where each cell polarity is defined by a center portion and a rim portion.   The outer surface and rim of the battery case 10 serves as the negative electrode terminal of each cell 10 (para. [0031]) and the sealing plate 13 serves as the positive electrode terminal of each cell 10 (para. [0024]). Suitable electrical connectors and then provided to connect to the rim portion or center portion of each cell to connect the cells accordingly.  The configuration is held to eliminate the need of sequentially connecting batteries one by one, thereby improving the productivity of the assembled battery (para. [0008]; claim 2).  In addition, as the battery case serves as the negative terminal and the sealing plate 13 serves as the positive terminal, the entirety of the can including the bottom end of the can comprises a negative face and the opposite end of the battery of Itoi defines an end comprising a positive face at plate 13 (to claim 8).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the individual cells of Buckhout to have the terminal configuration of Itoi having an inner positive terminal and a can/rim/opposing end face being the negative terminal since it would have eliminated the need of sequentially connecting batteries one by one, thereby improved the productivity of the assembled battery.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over any of Buckhout et al. (U.S. Patent Application No. 2017/0288286) as applied to claim 5, further in view of Offutt et al. (U.S. Patent Application No. 2018/0131028).
Buckhout teaches of a cooling plate having input and output ports 210 proximate to a common edge of the cooling plate and includes a plurality (at least two) of cooling channels through which the cooling fluid can pass through from one port 210 to the other port (Fig. 7).
Buckhout does not teach of the cooling plate being generally rectangular in shape.
The shape of the cooling plate can be modified according to various design parameters for typical battery configurations.  Rectangular battery module configurations are highly conventional (see figs of Offutt) and modification of the battery design and corresponding elements therein to meet other shapes including generally rectangular configurations would have been readily within the skill of the ordinary worker in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over any of Buckhout et al. (U.S. Patent Application No. 2017/0288286) as applied to claim 1, further in view of Harris (U.S. Patent Application No. 2017/0005380).
Buckhout does not teach of venting on the second ends of the cells to release gas during a thermal event.
Harris teaches of battery systems wherein cylindrical cells included a vent structure to vent gas from cells in the event of thermal runaway(paras. [0024]; [0028]; Fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the cells of Buckhout to include vent structures as taught by Harris since it would have vented gas from cells in the event of thermal runaway and improved battery safety.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buckhout et al. (U.S. Patent Application No. 2017/0288286)as applied to claim 1 above, and further in view of Jan et al. (U.S. Patent Application No. 2014/0255748).
Buckhout does teach of plural cells 300 provided on opposite sides of a shared cooling plate.  Buckhout further teaches that the cells in the battery system of Buckhout can be electrically connected in series and or parallel (para. [0045]; Fig. 1)
Buckhout does not teach of connecting the first batteries into first subgroups and the second batteries into second subgroups where cells in each subgroup are connected in parallel and each subgroup being connected in series.
Series/parallel electrical connections an array of batteries in a given module is a technique well within the skill of the ordinary worker in the art to provide desired electrical power from the battery system.   The concept of modifying the electrical connections between cells in an array of cells in any manner (parallel and/or series) is well within the skill of the ordinary worker in the art to achieve a desired power output from the battery module (see Jan, Figs. 1-2 and paras. [0024]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrical connection of the array of cells of Buckhout on each side of the cooling plate to include a combination of parallel cells in groups and series connection of the groups as it would have provided an electrical configuration having a desired power output.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buckhout et al. (U.S. Patent Application No. 2017/0288286) as applied to claim 1, further in view of either Choi (U.S. Patent Application No. 2017/0222283) or Harada et al. (U.S. Patent Application No. 2015/0140388).
Buckhout does not teach of spacing the first and second battery ends less than 8mm apart from one another parallel to the longitudinal axes of the first and second cells.
As shown above Buckhout teaches providing first and second cells on opposite sides of a common cooling plate.  As to the particular distance between two cells of the cooling plate (8mm or less), the optimization of the distance would have been a parameter that was well within the skill of the ordinary person in the art at the time the claimed invention was made so as to provide for a compact design (good energy density) while providing sufficient heat exchange between the cells and the shared cooling plate.
Heat exchange components less than 8mm in thickness between opposing battery cells has been known in the art (Choi, cooling plate of Figs., thickness from 1.5-3mm (para. [0070]); Harada teaches of cooling plate 1 having a thickness of less than 8mm total (para. [0064])).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to optimize the distance between the first and second cells and intervening cooling plate of Buckhout to a nominal dimension, particularly less than 8mm as taught by either Choi or Harada since it would have provided for a compact design (good energy density) while having provided sufficient heat exchange between the cells and the shared cooling plate.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buckhout et al. (U.S. Patent Application No. 2017/0288286) as applied to claim 1, further in view Bachmann et al. (DE 102008059956A1).
Buckhout does teach of providing a shared cooling plate between the bottoms of cylindrical cells 300 provided on both sides of the cooling plate.  
Buckhout does not teach of the battery cells having a thermal conductivity greater in the longitudinal direction than in a direction perpendicular to the longitudinal direction.
Modifying the array to direct the flow of heat generated by battery cells, particularly to direct the flow of heat generated by battery cells to the ends of the cell specifically is shown by Bachmann wherein the battery system including cylindrical cells 4 and a cooling plate 3 are configured such that heat can be conducted along a longitudinal direction of the cells 4 to direct it to the end cooling plate (para. [0049]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the invention of Buckhout to include higher thermal conductivity along the longitudinal direction than the axial direction as taught by Bachmann since it would have improved the directional flow of heat from the battery module to the cooling plate, thus improving the thermal management of the battery system.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over any of Buckhout et al. (U.S. Patent Application No. 2017/0288286) as applied to claim 17, further in view of Itoi	 et al. (U.S. Patent Application No. 2011/0171515).
Buckhout teaches that the terminals of the cells can be disposed on the same outer end of the cylindrical cells in each array (para. [0055]).
Buckhout does not teach of the cylindrical cells having a center portion corresponding to a first electrical terminal and rim portion corresponding to a second electrical terminal.
Itoi teaches of configuring cylindrical cells where each cell polarity is defined by a center portion and a rim portion.   The outer surface and rim of the battery case 10 serves as the negative electrode terminal of each cell 10 (para. [0031]) and the sealing plate 13 serves as the positive electrode terminal of each cell 10 (para. [0024]). Suitable electrical connectors and then provided to connect to the rim portion or center portion of each cell to connect the cells accordingly.  The configuration is held to eliminate the need of sequentially connecting batteries one by one, thereby improving the productivity of the assembled battery (para. [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725